[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
On May 1, 2001, defendant-appellant Jeffery A. Woods filed a petition for postconviction relief in the Hamilton County Court of Common Pleas. The trial court entered an order "declining to entertain [a] tardy petition for postconviction relief" on June 5, 2001. The trial court found that Woods's petition had been filed out of time pursuant to R.C.2953.21(A), and that Woods had not met the conditions set forth in R.C.2953.23(A) for consideration of a tardy or successive petition for postconviction relief. Woods has appealed, raising two assignments of error for our review.
The record initially certified to this court on appeal did not contain Woods's petition for postconviction relief filed on May 1, 2001. The cause was remanded to the trial court for dimunition of the record, in order for the trial court to locate and certify to this court as part of the record on appeal a copy of Woods's petition for postconviction relief that was filed in the trial court on May 1, 2001. The trial court has complied with the order on remand and has transmitted to this court a supplemental record containing a certified copy of Woods's May 1, 2001, petition for postconviction relief.
We have examined Woods's petition for postconviction relief, and we hold that it was not filed within the time limits set forth in R.C.2953.21(A). Further, we hold that Woods did not met the R.C. 2953.23(A) criteria for consideration of a tardy or successive petition for postconviction relief. Therefore, the trial court was required to reject Woods's petition.
The judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Doan, P.J., Sundermann and Winkler, JJ.